Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
in line 2 of Claim 13, delete “eliminator” and insert --eliminating component--;
in line 3 of Claim 13, delete “sanitizer” and insert --sanitizing component--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of the claims is due to persuasiveness of applicant’s remarks in pp. 7-8 and in last two lines on p. 11 to line 9 on p. 12 of Remarks. Specifically, examiner agrees with applicant’s argument in pp. 7-8 of Remarks and withdraws/overcomes the 35 U.S.C. 112(a) rejection, and upon consideration of applicant’s argument in last two lines on p. 11 to line 9 on p. 12 of Remarks, examiner indicates that inclusion of glycol ether in Danieru’s composition does not meet or teach the claimed composition as glycol ether is not an alcoholic solubilizing agent. Thus, examiner indicates that Danieru does not teach a composition consisting of water, at least one alcoholic solubilizing agent, and a fragrance component, with optional components of one or more of an odor eliminating agent, a sanitizing component, or a mixture thereof, one or more secondary solubilizing agent, and a preservative, in the claimed wt.% as set forth in claim 1.  It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an air th and 90th percentiles of cumulative particle distribution. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

								/REGINA M YOO/                                                                                                Primary Examiner, Art Unit 1799